Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32 and 34 are rejected under 35 U.S.C. 103 as obvious over Rajagopalan 2011/0207556 in view of Kim 2004/0097653.
Rajagopalan (paragraph 58) discloses three piece golf balls having a core of polybutadiene, an intermediate layer that may be ionomeric and a cover of Rajagopalan’s inventive polyurethane. Rajagopalan (paragraph 20) teaches the inventive polyurethane can be a polyurethane-urea made from isocyanate, polyol and amine curing agent. The polyurethane-urea (paragraph 31) can be made by first reacting the isocyanate and polyol to make a polyurethane prepolymer (ie applicant’s “a” + “b”). Then the prepolymer (paragraph 36) is chain extended with amine curing agent (ie applicant’s “c”). The amount of urethane/urea linkages is 10-90/90-10 (paragraph 41). A post crosslinking step (paragraph 76,77) through heat utilizing peroxide (ie applicant’s “II”) may be carried out.
The ball preferably has a COR >0.8 (paragraph 72). The core diameter can be 1.20-1.63 inches (paragraph 65). The core’s compression is preferably 50-100 (paragraph 49).

Rajagopalan does not teach the crosslinking temperature.
Kim too forms polyurethane golf ball covers crosslinked with peroxides. One of Kim’s preferred methods of forming the cover (paragraph 49) involves injection molding the composition without inducing crosslinking. Additional thermal energy then induces crosslinking. The temperature to induce the crosslinking is well above (paragraph 37) the half life temperature of the particular peroxide chosen. Kim’s Table 1 lists the half lives of common peroxides. Rajagopalan (paragraph 77) lists many of the same peroxides as Kim.
Selecting the appropriate temperature based on the particular peroxide used would have been obvious. Heating Rajagopalan’s polyurethane-urea with a peroxide at the suitable activation temperature for any specific peroxide is easily within the ordinary skill of the art.

In regards to applicant’s dependent claims:
The amount of peroxide is 0.05-15pph (Rajagopalan paragraph 77).
The prepolymer should have <14% -NCO groups (Rajagopalan paragraph 31).

Claims 28-30 and 32-34 are rejected under 35 U.S.C. 103 as obvious over Rajagopalan 2011/0207556 in view of Kim 2004/0214964 and Baker 3645980.
Rajagopalan (paragraph 58) discloses three piece golf balls having a core of polybutadiene, an intermediate layer that may be ionomeric and a cover of Rajagopalan’s inventive polyurethane. Rajagopalan (paragraph 20) teaches the inventive polyurethane can be a polyurethane-urea made from isocyanate, polyol and amine curing agent. The polyurethane-urea (paragraph 31) can be made by first reacting the isocyanate and polyol to make a polyurethane prepolymer (ie applicant’s “a” + “b”). Then the prepolymer (paragraph 36) is chain extended with amine curing agent (ie applicant’s “c”). The amount of urethane/urea linkages is 10-90/90-10 (paragraph 41). A post crosslinking step (paragraph 76,77) through heat utilizing peroxide (ie applicant’s “II”) may be carried out.
The ball preferably has a COR >0.8 (paragraph 72). The core diameter can be 1.20-1.65 inches (paragraph 65). The core’s compression is preferably 50-100 (paragraph 49).
Rajagopalan does not teach the crosslinking temperature.
Kim too forms crosslinked polyurethane golf ball covers. The crosslinking can be conducted with a combination of peroxide with a nitroso-isocyanate reaction product (abstract; paragraph 40; composition 3 of paragraph 53). The crosslinking temperature is the dissociation temperature of the nitroso-isocyanate reaction product (fig 1; claim 40 of Kim). Kim does not specify the dissociation temperature range. Baker (col 5 line 7) teaches the dissociation temperature of such nitroso-isocyanate reaction products to be 140-1800C.
It would have been obvious to employ a peroxide + a nitroso-isocyanate reaction product as Rajagopalan’s crosslinker as well as conduct the crosslinking at 140-1800C to ensure the nitroso-isocyanate decomposes into the necessary isocyanate.

In regards to applicant’s dependent claims:
The amount of peroxide is 0.05-15pph (Rajagopalan paragraph 77).
The prepolymer should have <14% -NCO groups (Rajagopalan paragraph 31).
	The nitroso-isocyanate reaction product qualifies as a blocked isocyanate. At the activating temperature, the blocked isocyanates become de-blocked to generate isocyanate. With this in mind, applicant’s claim 33 is also met. 


Claims 28,30 and 32-34 are rejected under 35 U.S.C. 103 as obvious over Matroni 2004/0077434 in view of Sullivan 2012/0129632.
	Matroni (abstract) teaches treating polyurethane/polyurea golf ball covers with an isocyanate solution. The ball (fig 2; paragraph 34) can have a core, an inner cover (ie applicant’s “intermediate layer”) and an outer cover (ie applicant’s “cover”). The core (paragraph 147) can be of polybutadiene with a compression <90. The core’s diameter may be 1-2 inches (paragraph 151). The inner cover can be ionomeric (table 4; paragraph 57). The ball’s COR can be >0.79 (see paragraph 84). Also note that commercial ball COR is often >0.8 (paragraph 180).
	The isocyanate (ie applicant’s “II”) solution penetrates into the cover and is cured at 150-2500F to crosslink the cover (paragraph 154).
	Matroni’s (paragraph 90) cover can be made from polyol, polyisocyanate (ie applicant’s “a”) and amine extender (ie applicant’s “b”). Matroni does not state the ratio of urethane to urea linkages.
However, the claimed 10-90/90-10 ratio encompasses the vast majority of all mathematical possibilities. Sullivan (paragraph 59) teaches golf ball materials made by reacting polyurethane prepolymer with amine chain extenders are generally 10-90% urethane linkages and 90-10% urea linkages. Sullivan (paragraph 53) prefers making an initial prepolymer of the polyol and isocyanate.

In regards to applicant’s dependent claims:
	The prepolymer of polyol + isocyanate should have an -NCO content <14% (paragraph 52 of Sullivan).


Claim 29 rejected under 35 U.S.C. 103 as obvious over Matroni 2004/0077434 in view of Sullivan 2012/0129632 optionally in further view of Ichikawa 6123628.
	Matroni/Sullivan apply as explained above.
 Matroni does not report how much isocyanate crosslinker actually penetrates into the cover. Matroni only explains that sufficient time soaking the cover with the isocyanate solution is used to significantly improve scuff resistance (see Matroni’s table 6).
	Similarly, Ichikawa (abstract) adds isocyanate to urethane golf ball covers in order to improve scuff. Ichikawa (col 5 line 1-3) indicates 0.1-10pph of the isocyanate compound need be added to the cover in order to improve the properties of the cover.
	For this reason, it is believed Matroni’s soaking process inherently supplies at least 2pph isocyanate to the cover. Alternatively, it would have been obvious to increase the soaking time to ensure at least 2pph isocyanate penetrates into the cover in order to significantly improve the cover’s properties.


Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. 
	Applicant argues that none of the previous rejection suggest three piece balls.
	This is not convincing. As pointed out in the rejections above, both primary references suggest three layered balls having a polybutadiene core, an ionomeric intermediate layer and the crosslinked urethane cover.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084.  The examiner can normally be reached on weekdays from 10 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Randy Gulakowski, can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/21/22